Citation Nr: 0630048	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  95-02 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for porphyria cutanea 
tarda.


REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to June 
1970, including service in Vietnam.  He also had subsequent 
reserve service.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The veteran 
testified at a hearing before the RO in April 1995, and 
testified at hearings before the Board in June 2000 and 
February 2004.  The case was previously before the Board and 
was remanded in October 1996, May 1999, August 2001, and 
September 2004.


FINDING OF FACT

The veteran does not now have, nor has he ever had, porphyria 
cutanea tarda.  


CONCLUSION OF LAW

Porphyria cutanea tarda was not incurred in or aggravated by 
the veteran's active duty service, nor may porphyria cutanea 
tarda be presumed to have been incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1110, 1116, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran claimed 
entitlement to service connection for porphyria cutanea tarda 
prior to enactment of the VCAA.  The veteran's appeal stems 
from a September 1994 rating decision which denied service 
connection.  In January 2002, October 2004, and September 
2005 VCAA letters were issued to the veteran.  Collectively, 
the VCAA letters notified the veteran of what information and 
evidence is needed to substantiate his claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Id.; but see VA 
O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  As noted 
hereinabove, this matter has been remanded on four occasions 
to ensure compliance with the VCAA notice and assistance 
provisions.  Collectively, the contents of the VCAA notices 
issued fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  
       
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection but there has 
been no notice of the types of evidence necessary to 
establish a disability rating or an effective date.  Despite 
the inadequate notice provided to the appellant, the Board 
finds no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  The Board notes that the RO 
has furnished the appellant with several letters advising him 
of the evidence necessary to support his service connection 
claim.  Since the Board concludes below that the 
preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability rating and effective date to be assigned are 
rendered moot. 

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA and private treatment records.  The veteran has 
been afforded multiple VA examinations and medical opinions 
have been obtained, including an opinion from the Armed 
Forces Institute of Pathology.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The reports obtained are thorough 
and contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  Thus, 
the Board finds that a further examination and opinions are 
not necessary.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  In a 
July 2006 communication, the veteran's representative 
reported no additional evidence or argument to add to the 
appeal.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Criteria & Analysis

The issue before the Board involves a claim of entitlement to 
service connection for porphyria cutanea tarda.  Applicable 
law provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
cirrhosis of the liver, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Board acknowledges the veteran's contention that he 
suffers from porphyria cutanea tarda resulting from Agent 
Orange exposure during his Vietnam service.  For purposes of 
establishing service connection for a disability resulting 
from exposure to a herbicide agent, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962 and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during service.  
38 U.S.C.A. § 1116(f).  For purposes of this decision, the 
Board notes that the list of diseases associated with 
exposure to certain herbicide agents includes chloracne or 
other acneform disease consistent with chloracne, multiple 
myeloma, porphyria cutanea tarda, and soft-tissue sarcoma.  
The diseases listed shall have become manifest to a degree of 
10 percent or more at any time after service, except that 
chloracne or other acne form disease consistent with 
chloracne, and porphyria cutanea tarda shall have become 
manifest to a degree of 10 percent or more within a year, 
after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6); see also Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  The veteran did serve in 
Vietnam during the appropriate time period, and it is 
therefore presumed that he was exposed to herbicide agents.  
38 C.F.R. § 3.307(a)(6)(iii).

At this point, the Board also acknowledges that in Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit, held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).

Questions regarding the correct diagnosis of a disorder and 
questions of etiology of a disorder are clearly medical in 
nature and must be addressed by medical personnel.  See 
generally Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In 
this regard, the medical evidence of record includes:  
reports of VA examinations in April 1971, January 1998, 
September 1998, May 2002, and September 2005; a VA medical 
expert opinion from December 2002; an Armed Forces Institute 
of Pathology (AFIP) Opinion from January 2001; Pittsburgh 
VAMC treatment records; private medical records from the 
1980s to 2004; and, service medical records.

Initially, the Board notes that the veteran's service medical 
records are devoid of reference to porphyria cutanea tarda.  
An examination performed for separation purposes in April 
1970 reflects that his liver and skin were clinically 
evaluated as normal, with the exception of a diagnosis of 
tinea versicolor pedis.  Service connection is currently in 
effect for tinea versicolor, generalized, with 
dermatophytosis of feet.  A November 1975 reserve examination 
showed clinically normal liver and skin.

A significant portion of the veteran's post-service medical 
records reference medical issues regarding his liver and 
various other unrelated medical conditions.  There are 
several references and opinions regarding porphyria cutanea 
tarda.  Specifically, the record contains the following:

  A December 1993 report from Dr. Molloy states that 
"in the distant past," the patient had some bullous 
lesions of the dorsum of the hand and the question of 
porphyria cutaneous tarda has been raised.  Dr. Molloy 
ordered further testing of the veteran's alfa feto 
protein and serum porphyrin levels.  Copies of these 
test results are included in the claims file, and show 
results within normal limits.

  A January 1998 letter from Dr. Shakil states that 
"because of a history of bullous lesions on his hands, 
porphyria cutanea tarda was diagnosed.  A recent urine 
uroporphyrin and porphobilinogen were elevated, which is 
consistent with this diagnosis.  A liver biopsy in 1993 
did not show excessive iron...In conclusion, he does have 
porphyria cutanea tarda.  This, as well as toxic 
chemical exposure was possibly, but not definitely, a 
cause of his cirrhosis."  The Board notes that this 
report does not indicate that the veteran had any 
bullous lesions on his hands on physical examination, 
but rather that the veteran reported having these 
lesions.  In addition, the Board notes that Dr. Shakil 
claims that porphyria cutanea tarda was previously 
diagnosed; however, there is no evidence of a prior 
diagnosis of record.

  A September 1998 dermatology report which consisted 
only of a review of the veteran's chart; no examination 
was conducted.  The physician noted that the veteran had 
positive porphyrins and porphobilinogens in 1990.  The 
physician noted that the old skin examinations from the 
1970s are consistent with tinea infection and are not 
consistent with the current skin diagnosis of porphyria 
cutanea tarda.  The examiner noted that porphyria 
cutanea tarda occurs after liver disease as a secondary 
sequela and that the toxic chemical exposure lead to 
liver disease which enabled the build up of porphyrins 
to occur, leading to porphyria cutanea tarda.  The Board 
notes that this examination did not result in a 
diagnosis of porphyria cutanea tarda, but simply stated 
that any current porphyria cutanea tarda is unrelated to 
the veteran's tinea infection manifested in the 1970s.

  A January 2001 report from the Armed Forces 
Institutes of Pathology (AFIP) stated that "there are 
no changes in the liver sections available for review to 
suggest porphyria cutanea tarda (PCT).  It is not clear 
from the patient's record whether a diagnosis of PCT was 
made on the basis of clinical criteria alone or combined 
clinical and biochemical findings with the demonstration 
of increased urinary excretion of uruporphyrin and 
hepatocarboxylin porphyrin or uroporphyrinogen 
decarboxylase deficiency.  Common to patients with PCT 
is some degree of iron overload.  In sections available 
for review there is no hemosiderin accumulation 
identified with special staining.  We also do not see 
needle-like includes in hepatocytes that may be present 
in untreated PCT patients."  The physician also stated 
that based on the findings in the liver, compelling or 
unequivocal evidence supporting a diagnosis of PCT was 
lacking.  The AFIP report also was to the effect that 
the examiner was unable to determine or establish a 
relationship between the veteran's skin problem and the 
subsequent diagnosis of liver disease.  The examiner was 
also unable to attribute the cirrhosis of the liver to 
exposure to herbicides.

  A May 2002 examination report stated that "the 2507 
states that the veteran suffers from porphyria cutanea 
tarda...the examination and review of the veteran's 
records supports a diagnosis of porphyria cutanea tarda 
which however is not active now since the patient avoids 
sun exposure.  The only findings today are hypo and 
hyperpigmentation probably from previous lesions.  Final 
assessment is it is as likely as not that the vet has 
porphyria cutanea tarda secondary to exposure to Agent 
Orange."  The Board notes that this examination was 
deemed insufficient for rating purposes because the 2507 
did not state that the veteran suffered from porphyria 
cutanea tarda and the examiner did not indicate what 
tests and studies were performed, if any, to arrive at a 
diagnosis of porphyria cutanea tarda.

  A December 2002 VA examiner reviewed the May 2002 
examination report and examined the veteran.  The 
examiner stated that the diagnosis was porphyria cutanea 
tarda by history, but that she could not conclude that 
the veteran has porphyria cutanea tarda.  She noted that 
the veteran did not currently demonstrate any physical 
signs or symptoms of porphyria cutanea tarda but that it 
would be a plausible diagnosis given the veteran's 
history of liver problems.

  A March 2004 consultation with Dr. Brodell consisted 
of an examination, and review of medical documentation 
provided by the veteran which reflected elevated 
porphyrins prior to his liver transplant in 1994.  The 
physician did not specifically identify the medical 
documentation reviewed.  The veteran reported that prior 
to his liver transplant he had blisters on his hands, 
and was diagnosed as having porphyria cutanea tarda.  
Dr. Brodell stated that he did not see evidence of any 
active porphyria cutanea tarda and opined that his liver 
transplant may have permanently cured that problem as 
long as his liver works effectively.

  A September 2005 VA examiner conducted an examination 
of the veteran, and reviewed the claims folder.  The 
examiner opined that a definitive diagnosis of PCT could 
not be rendered as there are no supporting laboratory 
studies including 24 hour urine porphyrins or skin 
biopsies.  There is only one urine porphyrin study in 
his chart from Dr. Malloy's office in December 1993 
which show urine coprophorphyrins and uropophyrins not 
to be present which does not support the diagnosis of 
PCT.  The veteran has no physical findings consistent 
with PCT, there are no signs of milia, scaring, 
hypertrichosis which is often associated with PCT.

As noted above, porphyria cutanea tarda that becomes manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service falls 
under the presumptive provisions of 38 C.F.R. § 3.307(a)(6).  
In this instant case, there is no competent medical evidence 
of record to demonstrate that the veteran suffered from 
porphyria cutanea tarda within a year after the last date on 
which he was exposed to an herbicide agent, or, in other 
words, before June 1971.  The Board finds it particularly 
persuasive that the veteran's April 1971 VA examination did 
not note any skin abnormalities, other than tinea pedis.  
Moreover, a reserve examination conducted in 1975 also did 
not document any porphyria cutanea tarda, and the totality of 
the evidence does not reveal any medical references to that 
disorder for a number of years after service.  Thus, the 
presumptive provisions of 38 C.F.R. § 3.307(a)(6) do not 
apply in this case.  Nevertheless, the Board must also 
examine the issue of establishing direct service connection 
for porphyria cutanea tarda under the provisions of 38 C.F.R. 
§ 3.303(d).  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. 
Cir. 1994).

Review of the record shows conflicting opinions as to whether 
a diagnosis of porphyria cutanea tarda is warranted.  Several 
of the earlier opinions on file include references to this 
disorder and suggest that it may be present.  However, more 
recent opinions appear to be to the effect that there is no 
persuasive evidence of porphyria cutanea tarda.

The Board's reading of the 1993 medical record from Dr. 
Molloy, which appears to have been subsequently referred to 
as a diagnosis of porphyria cutanea tarda, suggests that this 
physician was actually only expressing his initial suspicion 
that the veteran suffered from porphyria cutanea tarda.  It 
appears that this opinion was based in large part on oral 
history.  However, upon further testing, it does not appear 
that an actual diagnosis of porphyria cutanea tarda was made.

Likewise, the January 1998 letter from Dr. Shakil is also not 
persuasive evidence of a porphyria cutanea tarda diagnosis.  
This opinion seems to rely on what appears to be an incorrect 
history that there had previously been a diagnosis of 
porphyria cutanea tarda.  As previously noted, no such 
diagnosis supported by clinical and/or laboratory findings is 
of record.  The report also notes that a 1993 liver biopsy 
did not show excessive iron, which is frequently an 
indication of the presence of porphyria cutanea tarda.  The 
examiner did not explain this discrepancy.  Finally, the 
Board notes that this report does not indicate that the 
veteran had any bullous lesions on his hands on physical 
examination, but rather that the veteran reported having 
these lesions.  In sum, this opinion is not persuasive 
because it relies on incorrect facts (i.e. reference to a 
non-existent previous diagnosis), and it does not explain the 
apparent diagnostic discrepancy of lack of excessive iron in 
the liver biopsy.

The September 1998 dermatology report does not appear to 
address the question of whether the veteran currently suffers 
from porphyria cutanea tarda.  Rather, the examiner was asked 
to determine if the veteran's skin condition in the 1970s 
could have been an early manifestation of porphyria cutanea 
tarda and the examiner determined that the old skin 
examinations from the 1970s are consistent with tinea 
infection and are not consistent with the current skin 
diagnosis of porphyria cutanea tarda.  Thus, this opinion 
does not appear to support a diagnosis of porphyria cutanea 
tarda.

Significantly, the January 2001 report from the Armed Forces 
Institute of Pathology (AFIP) was based on examination of 
liver tissue and appears to argue against a diagnosis of 
porphyria cutanea tarda.  The examiner specifically noted 
that there was no clinical evidence of iron overload common 
in PCT patients and no needle-like inclusions in hepatocytes 
that may be present in untreated PCT patients.  The report 
stated that there were no changes in the liver sections 
available for review to suggest porphyria cutanea tarda.  The 
Board finds this medical opinion to be entitled to 
considerable weight because it is based on objective findings 
derived from actual testing of tissue samples from the 
veteran's native liver.

The May 2002 examination report stated that "the 2507 states 
that the veteran suffers from porphyria cutanea tarda...the 
examination and review of the veteran's records supports a 
diagnosis of porphyria cutanea tarda which however is not 
active now since the patient avoids sun exposure.  The only 
findings today are hypo and hyperpigmentation probably from 
previous lesions.  Final assessment is it is as likely as not 
that the vet has porphyria cutanea tarda secondary to 
exposure to Agent Orange."  The Board does not find this 
opinion persuasive because it was based on incorrect facts 
(i.e. the alleged statement in the 2507 that it was 
established that the veteran suffered from porphyria cutanea 
tarda), and it does not indicate what tests and studies were 
performed, if any, to arrive at a diagnosis of porphyria 
cutanea tarda.

The December 2002 VA examination report stated that the 
diagnosis was porphyria cutanea tarda by history, but that 
she could not conclude that the veteran had porphyria cutanea 
tarda.  She noted that the veteran did not currently 
demonstrate any physical signs or symptoms of porphyria 
cutanea tarda but that it would be a plausible diagnosis 
given the veteran's history of liver problems.  The Board 
finds this opinion persuasive because it is based on the 
objective symptoms manifested at the time of the examination, 
i.e. the lack of physical signs or symptoms of porphyria 
cutanea tarda.

The March 2004 private examination report reflects the 
veteran's contention that a diagnosis of porphyria cutanea 
tarda was rendered prior to a 1994 liver transplant.  The 
examiner acknowledged a medical report provided by the 
veteran which reflected elevated porphyrins at the time of 
his liver transplant.  On objective examination, the examiner 
noted that there was no evidence of any active porphyria 
cutanea tarda, and that any active porphyria cutanea tarda 
may have been permanently cured by his liver transplant, as 
long as his liver works effectively.  The Board finds 
persuasive the examiner's opinion that there is no evidence 
of active porphyria cutanea tarda as it is based on the 
objective symptoms manifested at the time of the examination, 
i.e. the lack of physical signs or symptoms of porphyria 
cutanea tarda.  With regard to the examiner's opinion that 
any previous porphyria cutanea tarda may have been cured as a 
result of his liver transplant, such opinion is not 
persuasive as it is based strictly on the veteran's report 
that he had a diagnosis of porphyria cutanea tarda at the 
time of his liver transplant, and the only evidence reviewed 
by the examiner is a single report provided by the veteran.  
The examiner specifically stated that no laboratory results 
were present with the report provided.

The September 2005 VA examination report reflects that the 
examiner reviewed the entirety of the veteran's claims 
folder, and acknowledges Dr. Malloy's report, Dr. Shakil's 
opinion of record, the May and December 2002 VA examination 
reports, and Dr. Brodell's report.  The examiner stated that 
the December 1993 urine porphyrin study of record did not 
support a diagnosis of porphyria cutanea tarda.  The examiner 
also stated that the veteran had no physical findings 
consistent with porphyria cutanea tarda, such as milia, 
scarring, and hypertrichosis.  The Board finds this opinion 
persuasive because it is based on a complete review of the 
conflicting opinions of record, the previous urine porphyrin 
study, and an objective examination which showed a lack of 
physical signs or symptoms of porphyria cutanea tarda.

In sum, there appear to be five medical opinions of record 
that are based on objective findings and special testing (the 
1993 report from Dr. Molloy, the January 2001 report from 
AFIP, the December 2002 VA examination report, the March 2004 
report from Dr. Brodell, and the September 2005 VA 
examination report).  These opinions persuasively argue 
against a diagnosis of porphyria cutanea tarda in this case.  
On the other hand, there is one opinion of record which does 
not address the issue of a current disability (the September 
1998 VA examination report, there are two opinions (the 
January 1998 letter and the May 2002 VA examination report) 
which purport to diagnosis porphyria cutanea tarda, and a 
portion of the March 2004 private report alludes to a 
previous problem with porphyria cutanea tarda in reliance on 
the veteran's claim of a prior diagnosis.

The Board acknowledges that the underlying question in this 
case is of a very complex nature.  However, while the record 
suggests conflicting opinions, the Board concludes that the 
preponderance of the competent evidence is against a finding 
that the veteran suffers from porphyria cutanea tarda.  The 
finding of the AFIP based on examination of liver tissue 
samples is entitled to considerable weight.  It further 
appears that the other opinions against a finding of 
porphyria cutanea tarda are more persuasive and compelling 
than those opinions which are to the effect that the veteran 
does suffer from this disorder.  Again, it appears that the 
opinions in favor of a finding of porphyria cutanea tarda are 
based in large part on history obtained from the veteran as 
well as clinical observations, but without clear laboratory 
or tissue sample findings to support such a diagnosis.  The 
Board finds that opinions that the veteran does not suffer 
from porphyria cutanea tarda to be more solidly supported by 
specialized testing and more accurate medical history and 
clinical findings.

The Board sympathizes with the veteran, recognizes his combat 
service in Vietnam, and concedes his exposure to herbicides 
as a part of such service.  The Board also has carefully 
reviewed the veteran's testimony and fully understands his 
contentions.  However, neither the Board nor the veteran is 
competent to address matters of medical diagnosis and 
etiology.  The medical aspects of this case are admittedly 
complex in nature and the Board acknowledges the various 
opinions of medical professionals which are of record.  
Nevertheless, after repeated review of the medical evidence, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.  




ORDER

Entitlement to service connection for porphyria cutanea tarda 
is not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


